Citation Nr: 0948236	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  07-03 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a lung condition, to 
include the residuals of bronchogenic carcinoma, including as 
the result of exposure to asbestos.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel




INTRODUCTION

The Veteran served on active duty from March 1954 to March 
1956.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in March 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

A motion to advance this case on docket was granted by the 
Board.  See 38 U.S.C.A. § 7101 (West 2002 & Supp. 2009); 
38 C.F.R. § 20.900(c) (2009).

The issue has been recharacterized to more accurately reflect 
the Veteran's claim, and the medical evidence of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran argues that his diagnosed bronchogenic carcinoma 
is the result of exposure to asbestos during active service.  
In particular, he averred that he was transported from the 
continental US to Europe in 1955 on aboard the troop ship, 
USNS General LeRoy Eltinage (AP-154).  The areas on aboard 
ship in which he slept and worked, he reported, had exposed 
pipes that were wrapped in asbestos.  The asbestos would get 
hit by different objects, causing the dust to get into the 
air and his and the other soldiers' lungs.

Historical data filed in the claims folder demonstrates that 
the USNS General LeRoy Eltinage entered the Military Ship 
Transport Service in August 1950 and participated in that 
program until November 1955 and was used to transport troops.  
However, it appears from the data and additional Internet 
research that most of her voyages were in the Pacific during 
the time prior to 1956.  Additional Internet research further 
indicates that asbestos was used in the construction of the 
vessel and it appears from the reports that a significant 
amount of asbestos was released during retrofitting for the 
US Army, which occurred prior to 1950.

Notwithstanding, the evidence reflects that the USNS General 
LeRoy Eltinage did serve as a transport ship, and asbestos 
was present in the vessel.  

The RO denied the Veteran's claim in March 2005 in part 
because it was unable to verify the Veteran's presence on 
board the ship.  In the November 2006 statement of the case, 
the RO noted that the kind of cancer for which the Veteran 
was treated is not the kind of cancer usually associated with 
asbestos exposure.

In regard to the former, it is observed that the Veteran's 
service personnel records are missing and presumed destroyed.  
Notwithstanding, it is not apparent that all efforts to 
reconstruct these records have been exhausted, and the RO has 
not certified the records as unobtainable.  Moreover, while 
the Veteran stated he did not remember the unit he was 
attached to at the time of transport, the approximate dates 
of his transport can be determined.  Service medical records 
show that he was treated in Fort Leonard Wood, Missouri in 
April 1955, but by late June 1955 he was treated in the Aid 
Station of the 567th Field Artillery Battalion, APO 111.  
Thus he must have transited between these two dates.  The 
Veteran stated that he was in transit in May 1955.  Further 
attempts to ascertain his presence on board the USNS General 
LeRoy Eltinage or any other transport ship must be made.  If 
it is determined that the Veteran was transported on a ship 
other than the USNS General LeRoy Eltinage, a determination 
should be made as to whether asbestos was present on that 
vessel.

In regard to the latter, the Veteran has not been accorded VA 
examination, and the RO points to no medical authority, 
opinion, or other findings upon which to base this 
determination that the cancer the Veteran was diagnosed with 
is not etiologically associated with exposure to asbestos.  
The Board is prohibited from substituting its own 
unsubstantiated medical opinions. See Colvin v. Derwinski, 
Vet. App. 171, 175 (1991).  Moreover, in such a claim, even 
if the Veteran's exposure to asbestos cannot be confirmed, he 
may still prevail where the medical evidence shows that his 
current lung disability is the result of his active service.  
See Combee v. Brown, 34 Vet. 3rd 1039, 1043-5-(Fed. Cir. 
1994).  VA examination should be accorded the Veteran to 
determine the nature, extent, and etiology of any manifested 
lung disorder. See McClendon v. Nicholson, 20 Vet. App. 79 
(2006).

The Veteran has associated his bronchogenic carcinoma with 
exposure to asbestos.  In his notice of disagreement, 
received in June 2005, he indicated he was found to have a 
spot on his lung in 1985.  He reported he was treated during 
this time at the VA Medical Center (VAMC) in Leavenworth, 
Kansas.  Records have been received from this facility dated 
in 1966, 1975 to 1976, and from 1989 to 1993.  While these 
records consistently show the Veteran's lungs to be clear by 
X-ray, they do document treatment for bronchitis and 
tracheobronchitis in 1992 and 1994.  Another attempt must be 
made to obtain the remainder of these records.

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
directed.

1.  Ensure that this claim is developed 
in accordance with all established 
guidelines concerning asbestos-related 
claims.  

2.  Make another attempt to obtain the 
Veteran's treatment records from VAMC 
Leavenworth, Kansas from 1966 to 1989.

Perform all follow up indicated, 
including that required to obtain 
"retired" records or records sent to 
storage.  

Document negative responses.  If the 
records cannot be found, make a 
determination of unavailability and 
inform the Veteran so that he may attempt 
to obtain them on her own.

3.  Make another attempt to obtain the 
Veteran's service personnel records.

In accordance with established 
guidelines, exhaust all efforts to obtain 
the Veteran's service personnel records, 
including that to reconstruct missing or 
lost records in keeping with provisions 
used to reconstruct records in "fire-
related" missing records.  

Perform all follow up indicated, document 
negative responses, and refer to the 
service department for assistance where 
necessary.  Ask the Veteran to submit any 
an all copies of his service personnel 
records that he may have.

If the records cannot be found, make a 
determination of unavailability and 
inform the Veteran so that he may attempt 
to obtain them on his own.

4.  Inform the Veteran of alternate means 
of verifying his presence on board the 
USNS General LeRoy Eltinage, including 
obtaining the statements of service 
members with whom he may have traveled; 
the statements of family, friends or 
service members who may have known or to 
whom he may have told that he was 
travelling on board the USNS General 
LeRoy Eltinage; or copies of letters or 
postcards he may have received addressed 
to him there or that he may have sent 
from the ship to family members, friends, 
or other service members.



5.  Make all attempts to verify the 
Veteran's presence on board the USNS 
General LeRoy Eltinage including, but not 
limited to, obtaining ship manifests for 
the period of time from April 1955 
through June 1955; and obtaining copies 
of the Veteran's unit's histories, 
Operating Reports/Lessons Learned 
(OR/LL), transport orders/musters, and 
unit personnel reports.

For purposes of assisting with this 
search, it is noted that service medical 
records show the Veteran was assigned to 
HQ-H&S Company, 52nd AEB at Fort Leonard 
Wood in April 1955, just prior to his 
transit to Germany.  In June 1955, these 
records show he was assigned to C 
Battery, 567th Field Artillery Battalion, 
APO 111.

If it is determined that the Veteran was 
transported to Europe on a ship other 
than the USNS General LeRoy Eltinage, 
that vessel should be identified.  The 
history of that vessel should be obtained 
and included with the claims file.  A 
determination must also be made as to 
whether asbestos was present on that 
vessel.

Perform all follow up indicated, document 
negative responses, and refer to the 
service department for assistance where 
necessary.  Ask the Veteran to provide 
any and all copies he may have in his own 
possession of these records.

If the records cannot be found, make a 
determination of unavailability and 
inform the Veteran so that he may attempt 
to obtain them on his own.

6.  After #1-5 are completed, schedule 
the Veteran for medical examination by 
the appropriate medical professional to 
determine the nature, extent, and 
etiology of his claimed lung disability 
to include the residuals of bronchogenic 
carcinoma.  All indicated tests and 
studies should be performed. The claims 
folder and a copy of this remand must be 
provided to the examiner in conjunction 
with the examinations.

The examiner must provide the following 
opinion:

Is it at least as likely as not that any 
diagnosed lung pathology, including 
cancer, was incurred in or is the result 
of the Veteran's active service or any 
incident therein, including exposure to 
asbestos?

A complete rationale must be provided for 
all opinions expressed.  If the requested 
opinion cannot be made without resort to 
speculation, the examiner must state this 
and specifically explain why an opinion 
cannot be provided without resort to 
speculation.

The examiner is asked specifically to 
reference the following in his or her 
opinions:

a)	the history of the USNS General LeRoy 
Eltinage (or alternate transport 
vessel if such is identified) and the 
Veteran's report of exposure while 
transiting on board the vessel from 
the continental US to Europe.  

7.  The RO must notify the Veteran that 
it is his responsibility to report for 
any scheduled examination and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. § 3.158, 3.655.  In the event 
that the Veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

8. After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
Veteran's claim for service connection 
for a lung condition, to include the 
residuals of bronchogenic carcinoma, 
including as the result of exposure to 
asbestos with application of all 
appropriate laws and regulations, 
including those concerning claims 
involving exposure to asbestos (see 
Dyment v. West, 13 Vet. App. 141 (1999), 
aff'd, Dyment v. Principi, 287 F.3d 1377 
(Fed. Cir. 2002); VAOPGCPREC 4-2000), 
including appropriate consideration of 
lay witness statements and-particularly 
in the absence of the Veteran's entire or 
partial service personnel records, see 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009), and consideration of any 
additional information obtained as a 
result of this remand. If any other 
decision remains adverse to the Veteran, 
provide his and his representative, if 
any, with a supplemental statement of the 
case.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



